Case 2:19-cv-00714-JLB-NPM Document 45 Filed 12/01/20 Page 1 of 1 PageID 206




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RICK L. GAUGHAN,

             Plaintiff,

v.                                            Case No. 2:19-cv-00714-JLB-NPM

TRACTOR SUPPLY COMPANY, a Delaware
corporation, XYZ COMPANY(IES), JOHN
DOE(S) and TARTER GATE COMPANY,
LLC, a Kentucky limited liability company,

             Defendants.
                                        /

                                      ORDER

      In response to this Court’s order of dismissal, (Doc. 43), the parties have filed

a stipulation of dismissal with prejudice, (Doc. 44), under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii). The stipulation is self-executing. Anago Franchising, Inc.

v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s claims against Defendants

are DISMISSED WITH PREJUDICE. Defendants’ counterclaims against Plaintiff

are DISMISSED WITHOUT PREJUDICE.

      ORDERED in Fort Myers, Florida, on December 1, 2020.
